Case 2:19-cv-14465-SDW-LDW Document 13-25 Filed 11/26/19 Page 1 of 4 PagelD: 1595

 

Batista, Diana

From: J Warshaw <jwarshaw@warshawlawtirm.com>

Sent: ‘ Wednesday, January 23, 2019 9:53 PM

To: Batista, Diana

Cc: Jodi Howlett

Subject: [EXTERNAL] Re: Petitioners' Reply Post Submission Brief for F.H. and M.H. o/b/o J.H. v.
West Morris Regional High School District BOE

Attachments: HumckelettertojudgewithExhibits12319. pdf;

HumckeFinalSupplementalPostSubmissionBrief12219.doc

Attached please find Petitioners’ cover letter and Exhibits as requested, as well as Petitioners’ Reply Post Submission
Brief submitted in Word as requested. Thank you. Respectfully Submitted, Julie Warshaw

Julie Warshaw, Esq.

WARSHAW LAW FIRM, LLC

266 King George Road, Suite |
Warren, NJ 07059

(973} 433-2121, Fax (973) 439-1047
jwarshaw@warshawlawfirm.com
www.warshawlawfirm.com

The information contained in this e-mail message is intended only for the confidential use of the recipient(s) named above. This
message is privileged and confidential. If the receiver of this message is not the intended recipient or an agent responsible

for delivering it to the intended recipient, you are hereby notified that you haveé-received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please
notify us immediately by e-mail, and delete the original message. The sender confirms that Warshaw Law Firm, LLC shall not

be responsible if this e-mail message is used for any indecent, unsolicited or illegal purposes, which is in violation of any existing law
and the same shall solely be the responsibility of the sender and that Warshaw Law Firm, LLC shall at all times be indemnified of any
civil and/or criminal liabilities or consequences therefrom.
Case 2:19-cv-14465-SDW-LDW Document 13-25 Filed 11/26/19 Page 2 of 4 PagelD: 1596

WARSHAW LAW FIRM, LLC
266 King George Road, Suite |
Warren, New Jersey 07059

Julie M.W. Warshaw, Esq. *~* Phone: (973) 433-2121 aeersereventeceestseneeuecnesenres
Alycia Swift, Esq. *~ Fax: (973) 439-1047 Licensed in New Jersey *
j Licensed in New York ~
Of Counsel: clientservices@warshawlawfirm.com Lleensed In Massachusetts *
David 8B, Warshaw, Esq, *~* Lleensed in Pennsylvania *
William Jeffery, Esq. * www. warshawlawfirm.com
January 23, 2019

Via Email at Diana,Batista@oal.ni.gov and priority mail

Honorable Thomas Betancourt, A.L.J.
Office of Administrative Law

State of New Jersey

33 Washington Street, 7‘ Floor
Newark, New Jersey 07102

Re: F.H. and M.H. 0/b/o J.H. v. West Morris Regional High School District Board of
Education
OAL Docket No.: EDS 10706-2017, Agency Ref. No.: 2017 26311

Dear Judge Betancourt:

This office represents the Petitioners in the above referenced matter. As per Your
Honor's request, enclosed is a list of the Petitioners’ Exhibits that were entered into
evidence in the due process hearing. In addition, please find Petitioners’ Reply Post

Submission Brief.

Thank you for your time and courtesy.

Jw/
Enclosures

 

cc: Jodi Howlett, Esq. (Via Email)
F.H. and M.H. (Via Email)
Case 2:19-cv-14465-SDW-LDW Document 13-25 Filed 11/26/19 Page 3 of 4 PagelD: 1597

Julie MW. Warshaw, Esq. *~4

WARSHAW LAW FIRM, LLC
266 King George Road, Suite |
Warren, New Jersey 07059
Phone: (973) 433-2121

poppers erde eeroore bees pedo bil

Alycia Swift, Esq, *~ Fax: (973) 439-1047 Licensed in New Jersey *

iwarshaw@warshawlawfirm.com Licensed in New York ~
ime cllentservices@warshawlawfirm.com eeneee a eel
David B. Warshaw, Esq, *~* Licensed In Pennsylvania“
Willlam jeffery, Esq, * www. warshawlawfirm,com

a

JF o— prz
Jos~P13
SY P14
5, a P19

+3 P25

4 P26
~—— P27
5 {* P29

J {| P31
4-3) P32

=? P33
T pe P36
Jt P37
iv P40
/NP42
jN P43
(/ Ppaa
“P46
( P48
iNP49

;“ P50/PSdR

ji
j2
j3

January 23, 2019

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of
Education

OAL Docket No.: EDS 10706-2017, Agency Ref, No.: 2017 26311

PETITIONERS’ EXHIBITS IN EVIDENCE FROM THE DUE PROCESS ACTION
Letter from Petitioners to Cusack dated 10/10/2016

Letter from Dr. Libert dated October 11, 2016

Email from Petitioners to Cusack dated 10/15/16

Letter from Petitioners to Cusack

Eligibilty Meeting Participants, Evaluation Sequence, Eligibility Determination
Report

Two IEP'’s -one says Draft (J9)

Emails and letters from Petitioners’ attorney to schoo! district attorney

Emails from Petitioners dated August 25, 2017 and September 8, 2017 and Joe
Cusack’s response dated September 11, 2017 and unsigned 504 Pian dated for
September 2017 but the meeting date was December 7, 2016

Marked for Identification- Being Successful Program Brochure

Dr. Schuberth’s December 13, 2017 report and Dr, Schuberth’s August 21, 2017
report and Dr. Schuberth's CV

Dr. Platt’s report, Dr. Platt’s draft report sent to the school district, and Dr, Platt’s CV
Purnell School Contract (J28)

Purnell School payments {J29)
Megan DuVall’s two reports
2017-2018 Fall Term report card
2017-2018 Spring Term report card
College Board Accommodation Letter
Melissa Dolgos' CV

Megan DuVall's CV

Nicole Dowd’s letter

ecording of May 16, 2017 IEP meeting

p ws

7 ° c
(
JOINT EXHIBIT LIST

504 Plan dated December 7, 2016 {Ri, P17)
Special Education Referral dated January 3, 2017 (R2, P18)
Pre-Referral Intervention Information dated January 3,2017 (R3, P18)
Case 2:19-cv-14465-SDW-LDW Document 13-25 Filed 11/26/19 Page 4 of 4 PagelD: 1598

'

j4

j5
J6
j7
J3
j9

j10
Ji4
j12
j13
J14
jis
J16
J17
j18
j19
J20
j21
j22
j23
j24
j25
j26
j27

Letter to Parents re: invitation to {nitial identification meeting dated January 3, 2017
(R4, P24)

Letter to Parents Re: Invitation to meeting dated March 22, 2017 (R6, P24)
Eligibility Meeting Participants (R7, P25)

Evaluation Sequence (R&, P25)

Eligibility Determination Report (R9, P25)

Individualized Education Program (IEP) (R10, P26-both IEP’s with the first two
pages being different- one says Draft written on it)

504 Plan second unsigned one (R11, P29)

Mendham High School being successful program (R12, P31)

Letter ICCP to West Morris Central High School (R13, P15)

Letter ICCP to West Morris Central High Schoo! (R14, P16)

Letter ICCP toJoe Cusack (R15, P20)

Sherry Wilk Psychological Evaluation (R16, P22)

Dr. Srinivasan Psychiatric Evaluation dated March 15,2017 (R17, P23)
Betina Goldberg-Rappoport Social History (R18, P21)

Dr. Natalie Schuberth’s Independent Psychoeducational evaluation (R19, P32)
Letter from Melissa Dolgos Dated August 17, 2017 (R20, P28)

Letter from Natalie Schuberth Dated December 13, 2017 (R21, PP32)

Dr. Ellen Platt’s Independent Psychiatric Report (R22, P33)

Letter from Parents to Joe Cusack dated October 10, 2016 (R39, P12)

Letter from Plaza Family Care dated October 11, 2016 (R40, P13)

Email ——— to Joe Cusack dated October 15, 2016 (R41, P14)
Letter from Petitioners to Joe Cusack dated January 4, 2017 (R44, P19)

Email from Petitioners to Joe Cusack dated September 8, 2017 (R51, P29)
Letter to Principal Ryan from Petitioners not dated (R52, P35)
